Exhibit 10.12

CONFIDENTIAL

TRUST AGREEMENT

Dated as of March 29, 2010

among

AMERICAN HEALTH AND LIFE INSURANCE COMPANY

as Grantor

NATIONAL BENEFIT LIFE INSURANCE COMPANY

as Beneficiary

and

THE BANK OF NEW YORK MELLON

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE PARTIES/ RECITALS   

  1.

 

Deposit of Assets to the Trust Account.

   1

  2.

 

Withdrawal of Assets from the Trust Account.

   1

  3.

 

Redemption, Investment and Substitution of Assets.

   2

  4.

 

Transfer of Income.

   4

  5.

 

Right to Vote Assets.

   4

  6.

 

Additional Rights and Duties of the Trustee.

   4

  7.

 

The Trustee’s Compensation, Expenses, etc.

   7

  8.

 

Resignation or Removal of the Trustee.

   8

  9.

 

Termination of the Trust Account.

   8

10.

 

Representations and Warranties

   9

11.

 

Definitions.

   11

12.

 

Governing Law.

   12

13.

 

Successors and Assigns.

   12

14.

 

Severability.

   12

15.

 

Entire Agreement.

   12

16.

 

Amendments.

   12

17.

 

Notices

   13

18.

 

Headings

   14

19.

 

Counterparts

   14

20.

 

USA Patriot Act

   14

21.

 

Required Disclosure

   14

SCHEDULE A INVESTMENT GUIDELINES

  

EXHIBIT A FORM OF BENEFICIARY WITHDRAWAL NOTICE

  

 

i



--------------------------------------------------------------------------------

EXHIBIT B FORM OF GRANTOR WITHDRAWAL NOTICE

  

EXHIBIT C FORM OF SUBSTITUTION NOTICE

  

 

ii



--------------------------------------------------------------------------------

TRUST AGREEMENT

This TRUST AGREEMENT (together with any and all exhibits, this “Agreement”)
dated March 29, 2010, made by and among American Health and Life Insurance
Company, a Texas domiciled stock life insurance company (the “Grantor”),
National Benefit Life Insurance Company, a New York domiciled stock life
insurance company (the “Beneficiary”), and The Bank of New York Mellon, a
banking corporation organized under the laws of the State of New York, as
trustee (in such capacity, the “Trustee”) (the Grantor, the Beneficiary and the
Trustee are hereinafter each sometimes referred to individually as a “Party” and
collectively as the “Parties”).

The Parties hereto agree as follows:

 

1. Deposit of Assets to the Trust Account.

 

  (a) The Grantor shall establish a trust account, with the account number
390226 and designated as “AH & L - NATIONAL BENEFIT 1” (such account, the “Trust
Account”), and the Trustee shall administer the Trust Account in its name as
Trustee for the sole use and benefit of the Beneficiary as provided herein.

 

  (b) The Grantor shall transfer to the Trustee, for deposit to the Trust
Account, or request the Beneficiary to transfer directly to the Trustee on the
Grantor’s behalf, such assets as it may from time to time desire (all such
assets actually received in the Trust Account are herein referred to
individually as an “Asset” and collectively as the “Assets”). The Assets shall
consist only of cash (United States legal tender) and Eligible Securities (as
hereinafter defined).

 

  (c) The Grantor hereby represents and warrants that all Assets transferred by
the Grantor to the Trustee for deposit to the Trust Account will be in such form
that the Beneficiary whenever necessary may, and the Trustee upon direction by
the Beneficiary will, negotiate any such Assets without consent or signature
from the Grantor or any person in accordance with the terms of this Agreement,
and such Assets will be recorded in the name of the Trustee to the extent title
to any such Assets is transferred by the Grantor to the Trustee. Any
out-of-pocket costs of transfer of title between the Grantor and the Trustee
shall be borne by the Grantor.

 

2. Withdrawal of Assets from the Trust Account.

 

  (a) Without notice to or the consent of the Grantor, the Beneficiary shall
have the right, at any time and from time to time, to withdraw from the Trust
Account, upon providing written notice to the Trustee (the “Beneficiary
Withdrawal Notice”), such Assets as are specified in such Beneficiary Withdrawal
Notice. The Beneficiary need present no statement or document in addition to a
Beneficiary Withdrawal Notice in order to withdraw any Assets. The Beneficiary
Withdrawal Notice shall be substantially in the form attached as Exhibit A.

 

1



--------------------------------------------------------------------------------

  (b) Upon receipt of a Beneficiary Withdrawal Notice, the Trustee shall
immediately take any and all steps necessary to transfer absolutely and
unequivocably all right, title and interest in the Assets specified in such
Beneficiary Withdrawal Notice, and shall deliver physical custody of such
Assets, as applicable, to or for the account of the Beneficiary as specified in
such Beneficiary Withdrawal Notice.

 

  (c) With the prior written permission of the Beneficiary, the Grantor may
withdraw from the Trust Account, upon providing written notice to the Trustee
(the “Grantor Withdrawal Notice”), such Assets as are specified in such Grantor
Withdrawal Notice. Such withdrawals shall be delivered to the Grantor. The form
of the Grantor Withdrawal Notice shall be substantially in the form attached as
Exhibit B.

 

  (d) Upon receipt of a Grantor Withdrawal Notice, the Trustee shall immediately
take any and all steps necessary to transfer all right, title and interest in
the Assets specified in such Grantor Withdrawal Notice, and shall deliver such
Assets to or for the account of the Grantor as specified in such Grantor
Withdrawal Notice.

 

  (e) Except as provided in Section 3 of this Agreement, in the absence of a
Grantor Withdrawal Notice or Substitution Notice (as hereinafter defined), the
Trustee shall allow no substitution or withdrawal of any Asset from the Trust
Account by the Grantor or the Investment Manager (as hereinafter defined).

 

3. Redemption, Investment and Substitution of Assets.

 

  (a) The Trustee shall surrender for payment all maturing Assets and all Assets
called for redemption and deposit the principal amount of the proceeds of any
such payment to the Trust Account.

 

  (b) Grantor and Beneficiary agree that Conning Asset Management Company will
be the investment manager (“Investment Manager”) for all Assets which may be
held in the Trust Account. The Investment Manager may be replaced at any time by
mutual written consent of the Grantor and the Beneficiary. The Grantor shall be
solely responsible for all fees charged by and all other obligations to the
Investment Manager in connection with the Trust Account.

 

  (c) Subject to paragraph (d) of this Section 3, from time to time, upon the
written order and direction of the Investment Manager, the Trustee shall invest
Assets as specified by the Investment Manager. Any instruction or order
concerning the investment of securities shall be referred to herein as an
“Investment Order.” The Trustee shall execute Investment Orders and settle
securities transactions by itself or by means of an agent or broker. The Trustee
shall not be responsible for any act or omission, or for the solvency, of any
such agent or broker.

 

  (d)

The Investment Manager is hereby authorized to issue Investment Orders and
direct the Trustee to invest the Assets in the Trust Account without obtaining
the consent of the Beneficiary prior to each investment; provided, however, all
such investments are limited to the categories of securities set forth in the
definition of

 

2



--------------------------------------------------------------------------------

  “Eligible Securities” in Section 12 of this Agreement and compliant with the
investment guidelines set forth in the attached Schedule A to this Agreement
(the “Investment Guidelines”); and provided, further, however, the Beneficiary,
at its sole discretion and at any time up to thirty (30) days after the
transaction details for any such investment are available to the Beneficiary
under The Bank of New York Mellon INFORM System or any such other automated data
system available through on-line access to the Beneficiary, may instruct the
Trustee to reverse or unwind any such investment. Upon receipt of any such
instruction the Trustee shall promptly notify the Grantor, who in turn, shall
promptly instruct the Investment Manager to reverse or unwind any such
investment as soon as reasonably practicable. Notwithstanding anything to the
contrary, the Investment Manager may dispose of any such investment to the
Grantor.

 

  (e) From time to time, subject to the other provisions of this Agreement
including the requirement that title to Assets shall be recorded in the name of
the Trustee, the Trustee is authorized to accept substitutions from the Grantor
or the Investment Manager of any Eligible Securities in the Trust Account for
other Eligible Securities pursuant to a written notice (the “Substitution
Notice”) provided that (1) the Beneficiary has approved in writing of such
substitutions and (2) either the Grantor or the Investment Manager certifies to
the Trustee that the aggregate Fair Value of the Assets to be deposited or
credited to the Trust Account pursuant to such substitution or exchange is at
least equal to the aggregate Fair Value of the Assets being removed from the
Trust Account. A copy of the form of Substitution Notice is attached as Exhibit
C.

 

  (f) The Grantor hereby covenants that all investments and substitutions of
securities requested by it or by the Investment Manager in accordance with this
Section 3 shall be in compliance with the relevant provisions set forth in the
definition of “Eligible Securities” in Section 12 of this Agreement.

 

  (g) When the Trustee is directed to deliver Assets against payment, delivery
will be made in accordance with generally accepted market practice.

 

  (h) Any loss incurred from any investment pursuant to the terms of this
Section 3 shall be borne exclusively by the Trust Account.

 

  (i) For purposes of determining the fair market value of any Assets in the
Trust Account pursuant to this Agreement, the parties hereby agree to use prices
published by a nationally recognized pricing service for Assets for which such
prices are available and for Assets for which such prices are not available, to
use methodologies consistent with those which the Grantor uses for determining
the fair market value of assets held in its general account (other than the
Assets) in the ordinary course of business (the “Fair Value”). If the
Beneficiary shall dispute the Fair Value of any Asset, and the parties are
unable to resolve such dispute within fourteen (14) days, the value of such
Asset shall be determined by an independent appraisal firm which is mutually
acceptable to the Grantor and the Beneficiary, and the parties shall be bound by
such valuation.

 

3



--------------------------------------------------------------------------------

4. Transfer of Income. All payments of interest and dividends (hereinafter
referred to as “Income”) in respect to Assets in the Trust Account shall be the
property of the Grantor. To the extent that the Trustee shall collect and
receive Income from the Trust Account, such Income shall be posted and credited
by the Trustee, subject to deduction of the Trustee’s compensation and expenses
as provided in Section 7(c) of this Agreement, in the separate income column of
the custody ledger (the “Income Account”) within the Trust Account established
and maintained by the Grantor at an office of the Trustee in New York City;
provided, however, that the Trustee shall have no duties or obligations as
Trustee with respect to the payment of Income by the issuer of the Assets or the
deposit of such Income as provided herein. Any Income automatically posted and
credited on the payment date to the Income Account which is not subsequently
received by the Trustee shall be reimbursed by the Grantor to the Trustee and
the Trustee may debit the Income Account for this purpose. Income shall be paid
to the Grantor or credited to an account of the Grantor in accordance with
written instructions provided from time to time by the Grantor to the Trustee.

 

5. Right to Vote Assets. The Trustee shall forward all annual and interim
stockholder reports and all proxies and proxy materials relating to the Assets
in the Trust Account to the Grantor. Subject to other provisions of this
Agreement and the requirement that title to Assets be recorded in the name of
the Trustee, the Grantor shall have the full and unqualified right to vote any
Assets in the Trust Account. Whenever there are voluntary rights that may be
exercised or alternate courses of action that may be taken by reason of the
Grantor’s ownership of Eligible Securities, the Grantor shall be responsible for
making any decisions relating thereto and for directing the Trustee to act. The
Trustee shall notify the Grantor of rights or discretionary actions with respect
to Eligible Securities as promptly as practicable under the circumstances,
provided that the Trustee has actually received notice of such right or
discretionary corporate action from the relevant depository, etc. Absent actual
receipt of such notice, the Trustee shall have no liability for failing to so
notify the Grantor. Absent the Trustee’s timely receipt of instructions, the
Trustee shall not be liable for failure to take any action relating to or to
exercise any rights conferred by such Eligible Securities.

 

6. Additional Rights and Duties of the Trustee.

 

  (a)

The Trustee shall notify the Grantor and the Beneficiary in writing within five
(5) days following each deposit to, or withdrawal from, the Trust Account. The
Trustee will be deemed to have delivered such notice of deposit, withdrawal and
receipt of Grantor Withdrawal Notice or Beneficiary Withdrawal Notice, as
applicable, if each such notice is available on one or more of the Trustee’s
systems for the delivery of electronic media to which system(s) Grantor and
Beneficiary have access. The Trustee shall also furnish the Grantor and the
Beneficiary with an advice of daily transactions and the Grantor and the
Beneficiary each may elect to receive advices, confirmations, reports or
statements electronically through the Internet to an email address specified by
it for such purpose. By electing to use the Internet for this purpose, the
Grantor and the Beneficiary each acknowledges that such transmissions are not
encrypted and therefore are insecure. The Grantor and the Beneficiary each
further acknowledges that there are other risks inherent

 

4



--------------------------------------------------------------------------------

  in communicating through the Internet such as the possibility of virus
contamination and disruptions in service, and each agrees that the Trustee shall
not be responsible for any loss, damage or expense suffered or incurred by the
Grantor or the Beneficiary or any person claiming by or through the Grantor or
the Beneficiary as a result of the use of such methods.

 

  (b) The Trustee shall not accept any Assets (other than cash) for deposit into
the Trust Account unless the Trustee determines that it is or will be the
registered owner of and holder of legal title to the Assets or that such Assets
are in such form that the Trustee may, if applicable to such asset class,
negotiate any such Assets, without consent or signature from the Grantor or any
other person or entity. Any Assets received by the Trustee which, if applicable
to such asset class, are not in such proper negotiable form or for which title
has not been transferred to the Trustee shall not be accepted by the Trustee and
shall be returned to the Grantor as unacceptable.

 

  (c) The Trustee shall have no responsibility whatsoever to determine that any
Assets (other than cash) in the Trust Account are or continue to be Eligible
Securities, or comply or continue to comply with the Investment Guidelines.

 

  (d) All Assets shall be held in a safe place by the Trustee at the Trustee’s
office in the United States, except that the Trustee may deposit any Assets in
the Trust Account in a book entry account maintained at the Federal Reserve Bank
of New York or in depositories such as the Depository Trust Company and the
Participants Trust Company. Assets may be held in the name of a nominee
maintained by the Trustee or by any such depository. The Trustee shall have no
liability whatsoever for the action or inaction of any depositary or for any
losses resulting from the maintenance of Eligible Securities with a depositary.

 

  (e) The Trustee shall accept and open all mail directed to the Grantor or the
Beneficiary in care of the Trustee and shall forward such mail to the party to
whom it is directed.

 

  (f) The Trustee shall furnish to the Grantor and the Beneficiary a statement
of all Assets in the Trust Account and the Income Account at the inception of
the Trust Account and at the end of each calendar month.

 

  (g) Upon the request of the Grantor or the Beneficiary, the Trustee shall
promptly permit the Grantor or the Beneficiary, their respective agents,
employees or independent auditors to examine, audit, excerpt, transcribe and
copy, during the Trustee’s normal business hours, any books, documents, papers
and records relating to the Trust Account or the Assets.

 

  (h)

Unless otherwise provided in this Agreement, the Trustee is authorized to follow
and rely upon all instructions as provided for in this Agreement, given by
officers of the Grantor or its duly authorized investment manager or the
Beneficiary and by attorneys-in-fact acting under written authority furnished to
the Trustee by the

 

5



--------------------------------------------------------------------------------

  Grantor or the Beneficiary, including, without limitation, instructions given
by letter, telephone, facsimile transmission, telegram, teletype, cable gram or
electronic media, if the Trustee believes such instructions to be genuine and to
have been signed, sent or presented by the proper Party or Parties. The Trustee
shall not incur any liability to anyone resulting from actions taken by the
Trustee in reliance in good faith on such instructions. The Trustee shall not
incur any liability in executing instructions, as provided for in this
Agreement, (i) from any attorney-in-fact prior to receipt by it of notice of the
revocation of the written authority of the attorney-in-fact or (ii) from any
officer of the Grantor or the Beneficiary.

 

  (i) The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee. The Trustee shall not be liable except for its own
negligence, willful misconduct or lack of good faith, and in no event shall the
Trustee be liable for special, punitive, or consequential losses or damages
arising in connection with this Agreement.

 

  (j) No provision of this Agreement shall require the Trustee to take any
action which, in the Trustee’s reasonable judgment, would result in any
violation of this Agreement or any provision of law. If any third party asserts
a lien against any of the Assets, the Trustee shall, upon becoming aware of such
assertion, promptly notify both the Grantor and the Beneficiary of such claim.

 

  (k) The Trustee shall not be responsible for the existence, genuineness or
value of any of the Assets or for the validity, perfection, priority or
enforceability of the liens in any of the Assets, whether impaired by operation
of law or by reason of any action or omission to act on its part hereunder,
except to the extent such action or omission constitutes negligence, bad faith
or willful misconduct on the part of the Trustee, for the validity of title to
the Assets, for insuring the Assets or for the payment of taxes, charges,
assessments or liens upon the Assets.

 

  (l) The Trustee shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Trustee such as to any act or provision of any
present or future law or regulation or governmental authority, terrorism, any
act of God or war, accidents, labor disputes, loss or malfunction of utilities
or corporate software or hardware, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility.

 

  (m) The Trustee is not required to make advances of cash, securities or any
other property on behalf of the Trust Account, or permit overdrafts in the Trust
Account in connection with the acquisition or disposition of Assets in the Trust
Account.

 

  (n)

At any time in connection with the performance of its services under this
Agreement, the Trustee may consult with counsel selected by it who may be
counsel for Grantor or Beneficiary. The advice or opinion of said counsel will
be full and complete

 

6



--------------------------------------------------------------------------------

  authority and protection for the Trustee with respect to any action taken,
suffered or omitted by it in good faith and in accordance with the advice or
opinion of said counsel other than with respect to the withdrawal of Assets by
Beneficiary.

 

7. The Trustee’s Compensation, Expenses, etc.

 

  (a) The Grantor shall pay the Trustee, as compensation for its services under
this Agreement, a fee computed at rates determined by the Trustee from time to
time and communicated in writing to the Grantor for its review and agreement.
The Grantor shall pay or reimburse the Trustee for all of the Trustee’s
appropriate expenses and disbursements in connection with its duties under this
Agreement (including attorney’s fees and expenses), except any such expense or
disbursement as may arise from the Trustee’s negligence, willful misconduct, or
lack of good faith. The Trustee shall bill the Grantor for its fee and all
expenses and disbursements on a quarterly basis (“Trustee Invoice”). The Trustee
Invoice shall state the nature and amount of such expenses and disbursements
being billed and such other information as the Grantor may reasonably request to
make such payment to the Trustee. The Grantor shall pay the fee and such
expenses and disbursements within a reasonable period of time after its receipt
and review of such Trustee Invoice, unless the Trustee and Grantor agree
otherwise in writing.

 

  (b) The Trustee may not invade the Trust Account Assets for the purpose of
paying compensation to or reimbursing expenses of the Trustee,

 

  (c) The Trustee may not invade the Trust Account Assets for the purpose of
paying compensation to or reimbursing expenses of the Trustee, but the Trustee
shall be entitled to deduct its compensation and expenses, which have been
billed to the Grantor but have not been paid by the Grantor to the Trustee in
accordance with Section 7(a) hereof, from payments of Income in respect of the
Assets held in the Trust Account and deposited into the Income Account as
provided in Section 4 of this Agreement. The Grantor hereby grants the Trustee a
lien, right of set off and security interest in such funds and in such Income
Account for the payment of any claim for compensation, reimbursement or
indemnity hereunder, which has been billed but has not been paid to the Trustee
within a reasonable period of time. The Grantor and the Beneficiary, jointly and
severally, hereby indemnify the Trustee for, and hold it harmless against, any
loss, liability, costs or expenses (including attorney’s fees and expenses)
incurred or made without negligence, willful misconduct or lack of good faith on
the part of the Trustee, arising out of or in connection with the performance of
its obligations in accordance with the provisions of this Agreement, including
any loss, liability, costs or expenses arising out of or in connection with the
status of the Trustee and its nominee as the holder of record of the Assets. The
Grantor and the Beneficiary hereby acknowledge that the foregoing indemnities
shall survive the resignation or discharge of the Trustee or the termination of
this Agreement.

 

  (d) No Assets shall be withdrawn from the Trust Account or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee.

 

7



--------------------------------------------------------------------------------

8. Resignation or Removal of the Trustee.

 

  (a) The Trustee may resign at any time by giving not less than 90 days written
notice thereof to the Beneficiary and to the Grantor. The Trustee may be removed
by the Grantor’s delivery of not less than 90 days written notice of removal to
the Trustee and the Beneficiary. Such resignation or removal shall become
effective on the acceptance of appointment by a successor Trustee and the
transfer to such successor Trustee of all Assets in the Trust Account in
accordance with paragraph (b) of this Section 8.

 

  (b) Upon receipt by the proper Parties of the Trustee’s notice of resignation
or the Grantor’s notice of removal, the Grantor, with the prior written consent
of the Beneficiary, which consent shall not be unreasonably withheld, shall
appoint a successor Trustee. Any successor Trustee shall be a bank that is a
member of the Federal Reserve System or chartered in the State of New York and
shall not be a Parent, a Subsidiary or an Affiliate of the Grantor or the
Beneficiary. Upon the acceptance of the appointment as Trustee hereunder by a
successor Trustee and the transfer to such successor Trustee of all Assets in
the Trust Account, the resignation or removal of the Trustee shall become
effective. Thereupon, such successor Trustee shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning or removed
Trustee, and the resigning or removed Trustee shall be discharged from any
future duties and obligations under this Agreement, but the resigning or removed
Trustee shall continue to be entitled to the benefits of the indemnities
provided herein for the Trustee (but such entitlement shall not be construed to
relieve the resigning or removed Trustee of liability arising under the terms of
this Agreement out of any action or inaction by the resigning or removed Trustee
prior to its resignation or removal.)

 

9. Termination of the Trust Account.

 

  (a) The Trust Account and this Agreement, except for the indemnities provided
herein, may be terminated only after (i) the Grantor with the prior written
consent of the Beneficiary, which consent shall not be unreasonably withheld,
has given the Trustee written notice of its intention to terminate the Trust
Account (the “Notice of Intention”), and (ii) the Trustee has given the Grantor
and the Beneficiary the written notice specified in paragraph (b) of this
Section 9. The Notice of Intention shall specify the date on which the notifying
Party intends the Trust Account to terminate (the “Proposed Date”).

 

  (b)

Within three (3) days following receipt by the Trustee of the Notice of
Intention, the Trustee shall give written notification (the “Termination
Notice”) to the Beneficiary and the Grantor of the date (the “Termination Date”)
on which the Trust Account shall terminate. The Termination Date shall be
(a) the Proposed Date if the Proposed Date is at least 30 days but no more than
45 days subsequent to the date the Termination Notice is given; (b) 30 days
subsequent to the date the Termination Notice is given, if the Proposed Date is
fewer than 30 days subsequent

 

8



--------------------------------------------------------------------------------

  to the date the Termination Notice is given; or (c) 45 days subsequent to the
date the Termination Notice is given, if the Proposed Date is more than 45 days
subsequent to the date the Termination Notice is given.

 

  (c) On the Termination Date, upon receipt of written approval of the
Beneficiary, the Trustee shall transfer to the Grantor any Assets remaining in
the Trust Account, at which time all liability of the Trustee with respect to
such Assets shall cease.

 

10. Representations and Warranties

 

  (a) The Trustee represents and warrants that the Trustee is a banking
corporation, duly organized and validly existing and in good standing under the
laws of the State of New York and has the requisite power and authority to carry
on its respective business as now being conducted. The Trustee is duly qualified
and authorized to do business and is in good standing in each jurisdiction where
the Assets are maintained.

 

  (b) The Trustee represents and warrants that the Trustee has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its respective obligations under this Agreement. The execution, delivery
and performance of this Agreement by the Trustee and the consummation of the
transactions contemplated by this Agreement by the Trustee have been duly and
validly authorized by all necessary corporate action on the part of the Trustee.
This Agreement constitutes the legal, valid and binding obligation of the
Trustee, enforceable against the Trustee in accordance with its terms, except as
such enforceability may be limited by applicable laws relating to bankruptcy,
insolvency, reorganization, or affecting creditors’ rights generally and except
to the extent that injunctive or other equitable relief is within the discretion
of a court.

 

  (c) The Trustee represents and warrants that the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement do not and will not (1) violate or conflict with
the Trustee’s corporate charter or by-laws; or (2) violate or conflict with any
law or governmental regulation, or any judicial, administrative or arbitration
order, award, judgment, writ, injunction or decree applicable to the Trustee.

 

  (d) The Trustee represents and warrants that it is not an Affiliate of either
the Grantor or the Beneficiary.

 

  (e) The Grantor represents and warrants that the Grantor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Texas and has all requisite corporate power and authority to carry on the
operations of its business as they are proposed to be conducted.

 

  (f)

The Grantor represents and warrants that the Grantor has all requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution and delivery by the Grantor of this Agreement, and the
performance by the Grantor of its obligations under this Agreement, have been

 

9



--------------------------------------------------------------------------------

  duly authorized by all necessary corporate action and do not require any
further authorization, action or consent of the Grantor. This Agreement, when
duly executed and delivered by the Grantor, subject to the due execution and
delivery by the Parties hereto, will be a valid and binding obligation of the
Grantor, enforceable against the Grantor in accordance with its terms, in each
case subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general application relating to or affecting enforcement of creditors’
rights and to general equity principles.

 

  (g) The Grantor represents and warrants that the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not (a) violate any provision of the Articles of
Incorporation or Bylaws of the Grantor, or (b) violate any order, judgment,
injunction, award or decree of any court, arbitrator or Governmental Authority
against, or binding upon, or any agreement with, or condition imposed by, any
Governmental Authority, foreign or domestic, binding upon the Grantor, except
when any such violation would not have a material adverse effect on this
Agreement or the consummation of the transactions contemplated hereby.

 

  (h) The Beneficiary represents and warrants that the Beneficiary is a life
insurance company duly organized, validly existing and in good standing under
the laws of the State of New York, and has all requisite corporate power and
authority to carry on the operations of its business as they are now being
conducted.

 

  (i) The Beneficiary represents and warrants that the Beneficiary has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery by the Beneficiary
of this Agreement, and the performance by the Beneficiary of its obligations
under this Agreement, have been duly authorized by all necessary corporate
action and do not require any further authorization, action or consent of the
Beneficiary. This Agreement, when duly executed and delivered by the
Beneficiary, subject to the due execution and delivery by the Parties hereto,
will be a valid and binding obligation of the Beneficiary, enforceable against
the Beneficiary in accordance with its terms, in each case subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
application relating to or affecting enforcement of creditors’ rights and to
general equity principles.

 

  (j)

The Beneficiary represents and warrants that the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby in accordance with the respective terms and conditions
hereof will not (a) violate any provision of the Articles of Incorporation or
Bylaws of the Beneficiary, (b) violate, conflict with or result in the breach of
any of the terms of, result in any modification of, give any counterparty the
right to terminate, or constitute a default under, any contract or other
agreement to which the Beneficiary is a party, or (c) violate any order,
judgment, injunction, award or decree of any court, arbitrator or Governmental
Authority against, or binding

 

10



--------------------------------------------------------------------------------

  upon, or any agreement with, or condition imposed by, any Governmental
Authority, foreign or domestic, binding upon the Beneficiary.

 

11. Definitions.

Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both forms of such term are used in this Agreement):

The term “Affiliate” with respect to any corporation shall mean a corporation
which directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such corporation.

The term “Beneficiary” shall include any successor of the Beneficiary by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

The term “Beneficiary Withdrawal Notice” means a notice substantially in the
form of the specimen notice attached to this Agreement as Exhibit A.

The term “control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of 10%
or more of the voting stock of a corporation.

The term “Eligible Securities” means United States currency, certificates of
deposit issued by a United States bank and payable in United States legal tender
and securities representing investments of the types specified in Sections
1404(a)(1), (2), (3), (8) and (10) of the New York Insurance Law or any
combination of the above. Commercial paper and other obligations of institutions
must be issued by a corporation (other than the Grantor or Beneficiary, or any
Affiliate of either) which is organized and existing under the laws of the
United States of America, unless otherwise allowed by Section 1404 of the New
York Insurance Law.

The term “Governmental Authority” means any federal, state, county, local,
foreign or other governmental or public agency, instrumentality, commission,
authority or self-regulatory organization, board or body.

The term “Grantor” shall include any successor of the Grantor by operation of
law including, without limitation, any liquidator, rehabilitator, receiver or
conservator.

The term “Grantor Withdrawal Notice” means a notice substantially in the form of
the specimen notice attached to this Agreement as Exhibit B.

The term “Parent” shall mean an institution that, directly or indirectly,
controls another institution.

The term “person” shall mean and include an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.

 

11



--------------------------------------------------------------------------------

The term “Subsidiary” shall mean an institution controlled, directly or
indirectly, by another institution.

The term “Substitution Notice” means a notice substantially in the form of the
specimen notice attached to this Agreement as Exhibit C.

The term “Trust” shall mean the trust formed hereunder.

 

12. Governing Law.

This Agreement shall be subject to and governed by the laws of the State of New
York. Each party hereto hereby waives trial by jury in any judicial proceeding
involving, directly or indirectly, any matter (whether sounding in tort,
contract or otherwise) in any way arising out of or related to this agreement or
the relationship established hereunder. This provision is a material inducement
for the parties to enter into this Agreement. Each Party consents to the
jurisdiction of any state or federal court situated in New York City, New York
in connection with any dispute arising hereunder. Each Party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and any claim that such proceeding brought in such a
court has been brought in an inconvenient forum. The establishment and
maintenance of the Trust Account, and all interests, duties and obligations with
respect thereto, shall be governed by the laws of the State of New York.

 

13. Successors and Assigns.

Except as expressly permitted by Section 8 of this Agreement, no Party may
novate or assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of both the Grantor and the Beneficiary (such
consent not to be unreasonably withheld). The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

14. Severability.

In the event that any provision of this Agreement shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining portions of this Agreement.

 

15. Entire Agreement.

This Agreement constitutes the entire agreement among the Parties, and there are
no conditions or qualifications relative to this Agreement which are not fully
expressed in this Agreement.

 

16. Amendments.

This Agreement may be modified or otherwise amended, and the observance of any
term of this Agreement may be waived, if such modification, amendment or waiver
is in writing and signed by the Parties.

 

12



--------------------------------------------------------------------------------

17. Notices

Unless otherwise provided in this Agreement, any notice and other communication
required or permitted hereunder shall be in writing and shall be (i) delivered
personally, (ii) sent by electronic media (by SWIFT, emailed pdf or other
similar and reliable means), or in the event that electronic transmission is
unavailable for any reason, by facsimile transmission (and immediately after
transmission confirmed by telephone), or (iii) sent by certified, registered or
express mail, postage prepaid; provided, however, that any Party delivering a
communication by facsimile transmission shall retain the electronically
generated confirmation of delivery, showing the telephone number to which the
transmission was sent and the date and time of the transmission. Any such notice
shall be deemed given when so delivered personally, sent by electronic media or
by facsimile transmission (and immediately after such facsimile transmission
confirmed by telephone) or, if mailed, on the date shown on the receipt
therefor, as follows:

if to the Grantor:

American Health and Life Insurance Company

3001 Meacham Boulevard, Suite 100

Fort Worth, TX 76137-4697

Facsimile: (817) 348-7570

Email:

with copies to (which shall not constitute notice to the Grantor for purposes of
this Section 17):

Robert Sullivan, Esq.

Susan Sutherland, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(212) 735-3000

Email:

if to the Beneficiary:

National Benefit Life Insurance Company

333 West 34th Street

New York, NY 10001-2402

Facsimile: (212) 615-7308

Email:

with copies to (which shall not constitute notice to the Beneficiary for
purposes of this Section 17):

Donald B. Henderson, Jr., Esq.

Dewey & LeBoeuf LLP

 

13



--------------------------------------------------------------------------------

1301 Avenue of the Americas

New York, NY 10019

(212) 259-8000

Email:

if to the Trustee:

The Bank of New York Mellon

101 Barclay Street

Mailstop: 101-0850

New York, New York 10286

Attention: Insurance Trust and Escrow Group/Patricia Scrivano

Facsimile: (732) 667-9536

Email:

Each Party may from time to time designate a different address for notices,
directions, requests, demands, acknowledgments and other communications by
giving written notice of such change to the other Parties. Notwithstanding the
foregoing, all notices, directions, requests, demands, acknowledgments and other
communications relating to the resignation or removal of the Trustee or the
termination of the Trust Account shall be in writing and shall be given by
personal delivery or sent by certified, registered or express mail.

 

18. Headings. The headings of the Sections and the Table of Contents have been
inserted for convenience of reference only and shall not be deemed to constitute
a part of this Agreement.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall constitute an original, but
such counterparts together shall constitute but one and the same Agreement.

 

20. USA Patriot Act.

The Grantor and Beneficiary hereby acknowledge that the Trustee is subject to
federal laws, including the Customer Identification Program (“CIP”) requirements
under the USA PATRIOT Act and its implementing regulations, pursuant to which
the Trustee must obtain, verify and record information that allows the Trustee
to identify the Grantor and Beneficiary. Accordingly, prior to opening the Trust
Account hereunder, the Trustee will ask the Grantor and Beneficiary to provide
certain information including, but not limited to, the Grantor’s and
Beneficiary’s name, physical address, tax identification number and other
information that will help the Trustee to identify and verify the Grantor’s and
Beneficiary’s identity such as organizational documents, certificate of good
standing, license to do business, or other pertinent identifying information.
Each of the Grantor and Beneficiary agrees that the Trustee cannot open the
Trust Account hereunder unless and until the Trustee verifies the Grantor’s and
Beneficiary’s identity in accordance with the Trustee’s CIP.

 

21. Required Disclosure.

 

14



--------------------------------------------------------------------------------

The Trustee is authorized to supply any information regarding the Trust Account
and related Assets that is required by any law, regulation or rule now or
hereafter in effect. Each of the Grantor and the Beneficiary agrees to supply
the Trustee with any required information if it is not otherwise reasonably
available to the Trustee.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

AMERICAN HEALTH AND LIFE INSURANCE COMPANY, as Grantor

 

By:  

/s/ Dava S. Carson

  Name: Dava S. Carson   Title: President and CEO

NATIONAL BENEFIT LIFE INSURANCE COMPANY, as Beneficiary

 

By:  

/s/ Larry Warren

  Name: Larry Warren   Title: EVP and Chief Actuary

THE BANK OF NEW YORK MELLON, as Trustee

 

By:  

/s/ Sharon Bershaw

  Name: Sharon Bershaw   Title: President

 

16